 In the Matter ofNATIONAL TEA COMPANYandPROGRESSIVE GROCERYAND WAREHOUSE WORKERS UNION,LooAL No. 1Case No. R-2839.-Decided September11, 19./1Jurisdiction:retail grocery industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to answer petitioner's request for recognition; closed-shopcontract with rival labor organization, no bar to; discharged employees onbehalf of whom 8 (3) charges are pending permitted to vote; electionnecessary.,Unit Appropriate for Collective Bargaining:warehouse, manufacturing, trans-portation, and maintenance employees, excluding bakers, machinists, electri-cians, firemen, engineers and oilers, truck drivers and helpers, fish handlers,egg candlers, and supervisory and office employees ; stipulation as to.Mr. L. W. CalkinsandMr. Harold R. Kamp,of Chicago, Ill., forthe Company.Mr. Francis HeislerandMr. Stanley F. Evans,of Chicago, Ill., forthe Progressive.Mr. Daniel D. CarmellandMr.S.G. Lippman,of Chicago, Ill., forthe Teamsters.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn June 23, 1941, Progressive Grocery and Warehouse WorkersUnion, Local No. 1, herein called the Progressive, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of National Tea Company,Chicago, Illinois, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, -49 'Stat. 449, -hereincalled the Act.On July 14, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an35 N. L R B., No 70.340 NATIONAL TEA, COMPANY341investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On July 19, 1941, the Regional Director issueda notice of hearing,copiesof which were duly served upon the Company and the Pro-gressive and upon Grocery and Food.Products Employees Union,Local 738, affiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers, A. F. of L., hereincalled the Teamsters, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, ahearing was held on July 30, 31, August 1, 4, and 5, 1941, at Chicago,Illinois, before Lester Asher, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company, the Progressive, and theTeamsters were represented by counsel or official representatives andparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear=ing on the issues was afforded all parties.Duxing the course of the,hearing, the Trial Examiner made various rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errors.were committed.The rulings are hereby affirmed.On August 15and 18, 1941, respectively, the Teamsters and the Progressive filedbriefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Tea Company, an Illinois corporation with its principaloffice at Chicago, Illinois, is engaged in the retail grocery business.It operates a chain of approximately 1053 retail grocery stores, ofwhich approximately 743 are 'in Illinois, 16' in Indiana, 33 in Iowa,10 in Michigan, 113 in Minnesota, 12 in North Dakota, 8 in SouthDakota, and 118 in Wisconsin.The stores in Michigan, Minnesota,and Wisconsin are operated through subsidiary corporations.The Company operates a place of business at Chicago, Illinois,herein called the Chicago plant, with which the present proceedingsare concerned, at which it is engaged in the warehousing, storing,packing, repacking, and distributing of foods and grocery products,and in the preparation of many products by baking, preserving, can-ning, bottling, pickling, and other processes.The Chicago plant isthe principal point of distribution for other warehouses and retailstores owned and operated by the Company.Approximately 65 percent of the foodstuffs and grocery products stored, packed, repacked,or processed at the Company's Chicago plant are purchased andshipped to it from points outside the State of Illinois.Approxi-' 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 10 percent of such foodstuffs and grocery products are soldand shipped from the Chicago plant to warehouses and retail storesof the Company located outside the State of Illinois.The Company'sgross sales for the fiscal year ending December 31, 1940, amountedto approximately $61,900,000.II.THE ORGANIZATIONS INVOLVEDProgressive Grocery and Warehouse Workers Union, Local No. 1,is anunaffiliated labor organization, admitting employees of the Com-pany to membership.Grocery and Food Products Employees Union, Local 738, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, which in turn is affiliated with theAmerican Federation of Labor, is a labororganizationadmittingemployees of the Company to membership.III. THE QUESTION CONCERNING REPRESENTATIONIn a letter dated June 17, 1941, the Progressive requested theCompany to recognize it as the collective bargaining representativeof the warehouse employees at the Company's Chicago plant.TheCompany failed to answer this letter.On June 23, 1941, the Pro-gressivefiled its petition requesting an investigation and certificationof representatives.The Teamsters contend, however, that a contract originally nego-tiated between the Company and Wholesale Grocery Supplies Union,,No. 20658, affiliated with the American Federation of Labor, hereincalled Local No. 20658 1 and subsequently adopted by the Companyand the Teamsters, constitutes a bar to this proceeding.That con-tract, granting Local No. 20658 a closed shop, was executed on April 2,1939, and provides that it shall continue in force until March 31, 1942.2In the'latter part of 1940, the American Federation of Labor, hereincalled the A. F. of L., granted to the Teamsters jurisdiction over LocalNo. 2d658.3The employees of the Company who were members ofLocal No. 20658 4 voted on February 1, 1941, by secret ballot on the'In January 1939, the Regional Director for the Thirteenth Region after a consentelection between Local No. 20658 and United Grocery Workers Union,Chicago Local,affiliated with the Congress of Industrial Organizations,certified Local No. 20658 as thestatutory representative of the warehouse employees at the Company's Chicago plant.2 The Company had previously,on July 29,1937,entered into a contract with LocalNo. 20658 recognizing it as the collective bargaining representative of its members.Upon the expiration of that contract on April 1, 1938,a similar contract for the term ofone year was executed by the Company and Local No. 20658.° The Teamsters were also given jurisdiction over two other A. F. of L. unions inChicago representing warehouse employees.6 Approximately 400 employees of the Company-were members of Local No.20658 atthat time. NATIONALTEA COMPANY343question of affiliating with the Teamsters.Two hundred and twenty-three employees voted against and 122 in favor of such affiliation.5The Teamsters chartered Local 738 in late April 1941.°On May 15,1941, the Teamsters notified the Company that it had been grantedjurisdiction over Local No. 20658, and in a letter dated May 28, 1941,requested that the subsisting contract between the Company and LocalNo. 20658 be continued in force between the Teamsters and the Com-pany.On June 2, 1941, the Company agreed to this request.In protest against affiliation with the Teamsters, a group of em-ployees of the Company called a meeting on June 16, 1941, which wasattended by 100-125 members of Local No. 20658, who by a vote of 81to 1 voted to disaffiliate from the A. F. of L. and to establish an inde-pendent union, the Progressive.Thereafter, the Progressive heldmeetings almost every week, elected permanent officers. adopted aconstitution, and rented headquarters.In view of all the circumstances, we are of the opinion and findthat the contract between the Company and the Teamsters is not abar to this present proceeding for an investigation and certificationof representatives.A report of the Regional Director introduced in evidence at thehearing shows that the Progressive represents a substantial numberof the employees in the unit found below to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce. among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.k The ballot presented the issue of whether or not Local No. 20658 should merge with theother two Chicago A.F. of L. unions,thereby forming one local to be affiliated with theTeamstersOn January 25, 1941, the Kroger Grocery and Baking Company branch ofLocal 20658 at a meeting attended by 110-115 members unanimously approved theaffiliation with the Teamsters° The charter incorporated the membership of Local No.20658 and the other twoChicago A.F. of L. unions'The Progressive filed with the Regional Director undated petitions stating,.We,the undersigned,approve and support the temporary officers of the Progressive Groceryand Warehouse Workers Union,Local No. 1, and furthermore authorize the temporaryofficers of the Progressive...to act on our behalf."The Regional Director found thatthe petitions were signed by 316 apparently genuine signatures,all of which are namesappearing on the pay roll of June 30,1941.There are approximately 480 employees inthe unit found below to be appropriate. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE APPROPRIATE, UNITAt the hearing the Company, the Progressive, and the Teamstersstipulated, and we find, that all warehouse, manufacturing, transpor-tation, and maintenance employees of the Company's Chicago plant,excluding bakers,machinists, electricians, firemen, engineers andoilers, truck drivers and helpers, fish handlers, egg candlers, and super-visory and office employees, constitute a unit appropriate for the pur-poses of collective bargaining.8We further find that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.At the request of the Teamsters, the Company has discharged 11employees, namely Tinaglia, Larson, Simpson, Ruth, Plath, Aleksy,Rappaport, Hansen, Siko, Schulte, and Kraft, in accordance with theclosed-shop provisions of the 1939 contract, which as indicated above,was continued in force between the Company and the Teamsters.TheProgressive thereafter filed charges with the Board on behalf of theseemployees, alleging that they were discharged in violation of Section8 (1) and (3) of the Act. These charges are pending at the presenttime.The Progressive asks that these employees be allowed to vote.In view of all the circumstances, we shall allow them to vote in theelection but their ballots will be impounded and not tabulated unlessthe results of the election make it necessary to do so. In the latterevent, the question whether such ballots should be counted will awaitthe outcome of the unfair labor practice proceedings.By allowingthese discharged employees to vote under the above condition, we arein no way passing upon the merits of the pending charges .9Accordingly, we shall direct that those persons eligible to vote ilLthe election hereinafter directed shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein and the discharged em-ployees referred to above, subject to such limitations and additionsas are set forth in the Direction.Upon the basis of the above findings of fact and upon the 'entirerecord in the case, the Board makes the following:8The stipulated unit is almost identical to the unit set forth in the 1939 contractbetween the Company and Local No. 20658, except that fish handlers were not specificallyexcluded from the unit by that contract.e SeeMatter of IrvingShoo CompanyandUnitedShoeWorkers of America,Local 48,'26 N. L.B. B. 468. NATIONAL TEL COMPANYCONCLUSIONS OF LAW3451.A question affecting commerce has arisen concerning the repre-sentation of employees of National Tea Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All warehouse, manufacturing, transportation, and maintenanceemployees of the Company's Chicago plant, excluding bakers, ma-chinists, electricians, firemen, engineers and oilers, truck drivers andhelpers, fish handlers, egg candlers, and supervisory and office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, -Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIIEGTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith National Tea Company, Chicago, Illinois, an election by secretballot shall be conducted as soon as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongallwarehouse, manufacturing, transportation, and maintenance em-ployees of the Company's Chicago plant who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, and also in-cluding Tinaglia, Larson, Simpson, Ruth, Plath, Aleksy, Rappaport,Hansen, Siko, Schulte, and Kraft, but excluding bakers, machinists,electricians, firemen, engineers and oilers, truck drivers and helpers,fish handlers, egg candlers, supervisory and office employees, and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by Progressive Grocery andWarehouse Workers Union, Local No. 1, or by Grocery and FoodProducts Employees Union, Local 738, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.